IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JERRY CHAMBER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4650

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed December 12, 2016.

An appeal from an order of the Circuit Court for Leon County.
Angela Dempsey, Judge.

Jerry Chamber, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

WOLF, B.L. THOMAS, and KELSEY, JJ., CONCUR.